Citation Nr: 0700697	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-23 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating higher than 40 percent 
for service-connected prostatitis with nonspecific recurring 
urethritis.

2.  Entitlement to an effective date earlier than July 26, 
1999, for an award of service connection for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that granted entitlement to service connection 
for GERD effective from September 26, 2002.  In a January 
2004 rating decision, the RO assigned July 26, 1999, as the 
effective date for service connection for GERD.  

This matter also comes to the Board from an April 2004 rating 
decision that denied a disability rating higher than 20 
percent for the veteran's service connected prostatitis with 
nonspecific recurring urethritis.  In a July 2005 rating 
decision, the RO granted this disability a 40 percent rating 
effective from the date of claim.

In addition to the issues cited on the cover page of this 
decision, the veteran has raised the issue of entitlement to 
special monthly compensation for the loss of use of a 
creative organ.  This issue has not been developed for 
appellate review and is not intertwined with the issues on 
appeal.  Accordingly, it is referred back to the RO for 
appropriate action.

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDING OF FACT

The veteran's prostatitis with nonspecific recurring 
urethritis does not require him to wear of absorbent 
materials which must be changed more than four times per day.




CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
prostatitis with nonspecific recurring urethritis have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 
4.7, 4.115a, 4.115b, Diagnostic Code 7527 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).  In this case, VA's duties have been 
fulfilled to the extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
U.S.C.A. § 5103A(g); 38 C.F.R. § 3.159(b)(1). 

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in February 2004.  The veteran was told 
of the requirements to successfully establish an increased 
rating, advised of his and VA's respective duties, and asked 
to submit information and/or evidence pertaining to the claim 
to the RO.  The timing and content of this letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

While the written notice provided in February 2004 did not 
provide notice of the type of evidence necessary to establish 
an effective date for the disability on appeal, the Board 
finds this failure to provide this notice harmless because 
the preponderance of the evidence is against the appellant's 
claim and any questions as to the appropriate effective date 
to be assigned is moot.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006); ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this 
regard, the veteran notified VA that he received all of his 
treatment at the Amarillo VA Medical Center and the RO 
obtained and associated all of these records with the claims 
files, including his medical records from his June 2005 
transurethral resection of the prostate (TURP).  There is no 
indication of any relevant records that the RO failed to 
obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In this regard, the veteran was afforded a VA 
examination in January 2004 as well as after his surgery in 
June 2005.  The duty to notify and assist having been met by 
the RO to the extent possible, the Board turns to the 
analysis of the veteran's claim on the merits.

II.  The Increased Rating Claim

The veteran contends that his service-connected prostatitis 
with nonspecific recurring urethritis is manifested by 
increased adverse symptomatology that entitles him to a 
higher rating.  Specifically, in numerous writings to VA and 
statements to VA physicians he reported that his voiding 
problem causes him to urinate ever 45 minutes to one hour, 
change his underwear four times a day, and take several baths 
a day.  More recently, the veteran also reported that it 
required him to wear absorbent materials.  It is also 
requested that the veteran be afforded the benefit of the 
doubt. 

Disability evaluations are determined by the application of 
VA's Rating Schedule which is based, as far as can 
practicably be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2006).  Additionally, although regulations require 
that a disability be viewed in relation to its recorded 
history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability 
rating, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon the medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

The veteran's service-connected prostatitis with nonspecific 
recurring urethritis is currently evaluated as 40 percent 
disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7527.  
Pursuant to Diagnostic Code 7527, residuals of prostate gland 
injuries, infections, and hypertrophy are evaluated as 
voiding dysfunction or urinary tract infection, whichever is 
the more predominant disability.  Id.

In this regard, given the fact that the 40 percent rating 
already assigned the veteran's service connected prostatitis 
with nonspecific recurring urethritis meets or exceeds the 
maximum disability rating possible for urinary tract 
infections as well for urinary frequency and obstructed 
voiding, he will only be entitled to an increased, 60 
percent, rating if his disability requires the wearing of 
absorbent materials which must be changed more than four 
times per day.  38 C.F.R. § 4.115a.  

With the above criteria in mind, the Board notes that at both 
the January 2004 VA examination and the post-surgery VA 
examination in June 2005 it was opined by the examiners that 
the veteran's disability did not require the wearing of 
absorbent materials.  This opinion is not contradicted by any 
other medical evidence of record.  Evans.  

Accordingly, because the objective medical evidence of record 
does not show that the veteran's service connected 
prostatitis with nonspecific recurring urethritis requires 
the wearing of absorbent materials which must be changed more 
than four times per day, the claim must be denied.  38 C.F.R. 
§§ 4.115a, 4.115b. 

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO or the claimant's statements to VA 
physicians.  Specifically, following his June 2005 TURP, the 
veteran notified VA that his condition had not improved and 
provided a chart which recorded the times in which he had to 
urinate and the times he had to change his underwear.  Within 
a 24 hour period, the chart showed that he had to change his 
underwear four times.  Likewise, at the June 2005 VA 
examination, the veteran complained of having leakage when he 
had the urge to urinate, which required him to change his 
underwear.

However, even if the Board conceded for the purpose of this 
decision that the veteran's changing of his underwear equated 
to changing of absorbent materials, he would still not meet 
the criteria for an increased rating because by his own 
admissions he only had to change his underwear four times a 
day and the criteria for an increased rating requires "more 
than four times per day."  Id. 



The Board also considered the doctrine of reasonable doubt.  
However, the preponderance of the evidence is against the 
appellant's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim is denied. 


ORDER

Entitlement to an increased rating for prostatitis with 
nonspecific recurring urethritis is denied.


REMAND

As to the claim for an earlier effective date for service 
connection for GERD, the January 2004 rating decision granted 
the veteran a July 26, 1999, effective date.  Moreover, the 
RO thereafter notified the veteran that this grant satisfied 
his appeal.  

Notwithstanding the RO's claim to the contrary, the Board 
finds that its conclusion was in error because VA is required 
to construe an appeal as a claim for the maximum benefit 
allowable by law or regulation and the benefit awarded the 
veteran does not meet that criteria.  See AB v. Brown, 
6 Vet. App. 35 (1993). 

Therefore, because a review of the record on appeal does not 
show that the veteran was ever provided VCAA notice in 
accordance with the Court's holding in Dingess, a remand is 
required to provide this notice.  See 38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159.

Accordingly, this issue is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an earlier 
effective date for GERD as outlined by 
the Court in Dingess.  The notice should, 
among other things, invite the veteran to 
submit any additional evidence or 
argument he has in his possession that 
may further his claim.

2.  Thereafter, the RO must readjudicate 
the veteran's claim.  The RO is advised 
that it is to make a determination based 
on the law and regulations in effect at 
the time of their decision, to include 
any further changes in VCAA and any other 
applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits 
since the May 2004 statement of the case, 
to include a summary of the evidence 
received and any evidence not received as 
well as all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


